While it is true that appellant, over its two-county logging railroad, carries only its own logs, it none the less operates a logging railroad. Whether or not it falls within the definition of "logging railroad company," as contained in subdivision (14), of § 1, chapter 123, Laws of 1935, p. 359, Rem. 1935 Sup., § 11156-1 [P.C. § 7088-31], quoted in the majority opinion, is the question to be here determined.
It certainly falls within this definition, unless it is exempted from the operation thereof by the last clause of the paragraph, which reads: ". . . and engaged in the business of transporting forest products either as private carrier or carrier for hire." The two classes which come within the definition are private carriers and carriers for hire, these two phrases being separated in the act by the disjunctive "or," and the legislature thereby indicated that the two phrases meant different things, not the same thing. There can be no misunderstanding as to the meaning of the words "carrier for hire" — they are too plain for construction. What might be said to be the legal definition of "private carrier" is one who transports goods for others by private contract for hire, but does not hold himself out to the public as engaged in the general transportation business and thereby become a common carrier whose duty it would be to serve all who might ask and pay the required charge. Such a private carrier is clearly a carrier for hire.
So, in my opinion, the legislature, having drawn a distinction between the two classes of carriers described *Page 53 
in the definition above referred to, did not use the words "private carrier" in the legal sense. Of course, a private carrier and a common carrier may carry merchandise gratuitously, but neither class can be said to be in the business of transporting merchandise free of charge.
In my opinion, the words "private carrier," as used in the legislative definition, should be held to include one who, like appellant here, is engaged in the business of transporting forest products by rail, for which transportation it receives no hire. In my opinion, if the words referred to do not include appellant, they have no meaning at all, and, under the frequently applied rule of statutory construction, all portions of an act should, if possible, be given some meaning.
It is undoubtedly the law that a property owner has no vested right in having his property assessed for taxation purposes by one state agency rather than another.
"Differences in the machinery for assessment or equalization do not constitute a denial of equal protection of the laws (citing New York State v. Barker, 179 U.S. 279)." Southern R.Co. v. Watts, 260 U.S. 519, 43 S.Ct. 192.
Appellant does not contend that its property should not be assessed, but merely differs with respondents as to the particular agency of the state which, under the law, shall set up the value of its railroad for taxation purposes.
Appellant admits that, if subdivision (14), of the act in question, above quoted, ended with the word "state," its railroad would be included within the act, and would properly be assessed by the tax commission; appellant then arguing, however, that the last portion of the paragraph indicates that such loging railroads as that here in question are not within *Page 54 
the purview of the statute. Appellant quotes definitions of carrier and of private carrier, arguing that the law recognizes but two classes of carriers — common carriers and private carriers. If the statute here in question referred to these classes only, a different question would be presented, but the two classes named in the statute are private carriers and carriers for hire.
I cannot concur in the view that the last portion of the statutory definition excludes one situated as is appellant here, and I accordingly dissent from the conclusion reached by the majority.
BLAKE, MAIN, and TOLMAN, JJ., concur with BEALS, J.